Citation Nr: 0417382	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1966 to November 1968 and April 1986 to 
September 1992.  He served in the Army National Guard from 
August 1984 to April 1994. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of October 2003.  This matter was 
originally on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

On VA Form 9 (Appeal to Board of Veterans' Appeals) filed in 
November 2000, the veteran requested a teleconference at the 
RO.  In April 2002, the veteran submitted a form that 
indicated that he wanted to forgo the VA hearing process.  
Accordingly, the veteran's teleconference request is 
considered withdrawn.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent medical evidence of record shows that the 
veteran's residual right hemiparesis and dysarthria or 
aphasia are attributable to a clinically known diagnosed 
disease-cerebrovascular accident. 

3.  The competent medical evidence of record notes no 
relationship between the veteran's cerebrovascular accident 
and exposure to chemicals and Anthrax vaccinations.  

4.  The medical evidence of record shows that the veteran's 
cerebrovascular accident occurred several years after the 
veteran's discharge from service.

5.  There is no competent medical evidence of record that 
otherwise links the veteran's cerebrovascular accident to a 
period of his military service. 


CONCLUSION OF LAW

Residuals of a cerebrovascular accident were not incurred in, 
aggravated by, or presumed due to service; and not due, or 
presumed due, to an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2003, the Board remanded the veteran's claim to 
the RO for the RO's initial consideration of additional 
medical evidence obtained by the Board pursuant to authority 
that had since then been invalidated.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (emphasizing the Board's status as 
"primarily an appellate tribunal," and holding, in part, 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver).  On Remand, the RO considered the 
additional medical evidence, continued the denial of the 
claim, and issued a Supplemental Statement of the Case (SSOC) 
on the issue in February 2004.  Based on the foregoing, the 
Board finds that the RO complied with the Board's October 
2003 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal, there was a change in law 
pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.
In this regard, the Board notes that the RO provided the 
veteran with a copy of the May 2000 and September 2000 rating 
decisions, September 2000 Statement of the Case (SOC), 
October 2001 rating decision, April 2002 SSOC, and February 
2004 SSOC, which together provided the veteran with notice as 
to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The SOC and SSOCs provided the 
veteran with notice of all the laws and regulations pertinent 
to his claim, including the law and implementing regulations 
of the VCAA.  Lastly, in correspondence dated in March 2001, 
the RO advised the veteran of the VCAA, VA's duties there 
under, and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In Pelegrini, the Court 
held that the enhanced duty to notify provisions under the 
VCAA should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  While the 
Court did not address whether, and if so, how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The initial unfavorable rating decision was rendered prior to 
the enactment of the VCAA; therefore, it was impossible for 
VA to provide notice pursuant to the enhanced duty to notify 
provisions of the VCAA prior to the initial AOJ decision.  
The Pelegrini decision imposes an erroneous retroactive 
application of the law.  

Nevertheless, while the notice provided to the veteran in 
March 2001 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the veteran's case 
to the Board.  Also, after this notice to the veteran was 
provided, the case was reconsidered again in October 2001 and 
the rating decision was provided to the veteran.  In 
correspondence dated in February 2003, the veteran was 
extended another opportunity to provide any information on 
treatment he received from health providers since July 1999 
for his cerebrovascular accident.  The RO reconsidered the 
veteran's claim again in February 2004.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board acknowledges notes that the VCAA notice contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159 (b)(1) 
(2003); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  As 
such, the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service/reserve medical records and 
obtained VA treatment records.  The RO also afforded the 
veteran a VA examination in July 2001.  The Board obtained 
the documents pertaining to the veteran's claim for social 
security disability benefits and the medical records relied 
upon concerning that claim.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

The veteran contends that he suffered a cerebrovascular 
accident (CVA) as the result of exposure to chemicals during 
service in Southwest Asia in support of Desert Shield/Storm 
or as the result of his Anthrax vaccination.

The veteran's DD Form 214 shows that he served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from November 6, 1990 to April 23, 1991.  His military 
occupational specialties included chemical operation 
specialist.  The Report of Separation from the Army National 
Guard shows that he received the Southwest Asia Service Medal 
and Kuwait Liberation Medal-Saudi Arabia among other awards 
and decorations. 

The service medical records and reserve medical records do 
not note any complaints of, findings of, or treatment for a 
cerebrovascular accident or vascular disease during service.

VA treatment records dated from December 1992 to January 2001 
show that the veteran underwent a Persian Gulf Registry 
examination in January 1993.  In regard to the veteran's 
complaints of pain in both legs, the veteran was referred to 
a consultant to rule out vascular insufficiency.  The 
consultant related that the veteran reported that he had no 
history of diabetes mellitus, hypertension, myocardial 
infarction, or cerebrovascular accident.  The consultant 
reported that the examination findings were not suggestive of 
arterial peripheral vascular disease.   A VA treatment record 
dated in September 1999 shows that the veteran was seen for 
the first time in the VA clinic for a follow-up on treatment 
the veteran received from a private clinic for a CVA that 
occurred in June 1999.  The examiner noted an assessment of 
CVA, with right hemiparesis.  Subsequent treatment records 
noted assessments of CVA, with right hemiparesis and 
dysarthria.  

The records from the Social Security Administration include 
private medical records which noted that the veteran 
sustained a CVA in June 1999.  Other private medical records 
associated with the claims file are not significant. 

Lastly, the July 2001 VA examination report shows that the 
examiner diagnosed status post left hemispheric stroke with 
right hemiparesis and aphasia.  

Under 38 C.F.R. § 3.317 (2003), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Compensation and 
Pension Provisions of the Veterans Education and Benefits 
Expansion Act of 2001, 68 Fed. Reg. 34,539-34,543 (June 10, 
2003) (codified at 38 C.F.R. § 3.317(a)(1)-(2)).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  Id.  

The competent medical evidence of record shows that the 
veteran currently has residuals from a CVA he sustained in 
June 1999.  The medical evidence, however, also shows that 
the residuals are attributable to a known disease entity-CVA 
(cerebrovascular accident).  Since the veteran's residual 
right hemiparesis and dysarthria or aphasia have been 
attributed to a clinically known diagnosed illness, service 
connection may not be predicated on application of 38 C.F.R. 
§ 3.317 (2003).  Also, the July 2001 VA examiner noted that 
he reviewed the veteran's history of alleged chemical 
exposure and presumed Anthrax vaccinations during the Persian 
Gulf War and he reported that he did not know of any 
relationship between chemical exposure of this type and a 
stroke.  The VA examiner maintained that the veteran's stroke 
seemed to be an uncomplicated middle cerebral artery 
occlusion from pre-existing vascular disease.  

The Board must now decide whether the veteran is entitled to 
service connection of residuals of a CVA on a direct or 
presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

As previously noted, a current disability manifested by right 
hemiparesis and dysarthria or aphasia is shown by the medical 
evidence of record.  The medical evidence, however, clearly 
shows that the veteran's CVA occurred several years after his 
discharge from service and there is no symptomatology shown 
during service.  There is also no competent medical evidence 
of record that otherwise links the veteran's CVA to a period 
of his military service.  38 C.F.R. § 3.303(d) (2003).  While 
the veteran is competent to describe his subjective symptoms 
and the veteran's wife and co-worker are competent to 
describe their observances of the veteran, they do not 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the elements for the establishment of service connection for 
the claimed disability on a direct or presumptive basis have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).   

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); 38 C.F.R. § 3.102 (2003); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for residuals of a cerebrovascular 
accident, to include as due to an undiagnosed illness is 
denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



